Case 2:19-cv-11391-LJM-RSW ECF No.1 filed 05/10/19 PagelD.1 Page1of8

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
BOBBY BUHL, Case No: 19-CV
Plaintiff, Hon.
vs.
WILLIAM G. BLOK,
LAWRY TARGET EXPRESS INC.,
Defendants. /

 

Marc J. Mendelson P-52798

Matthew R. Bates P-72004

MIKE MORSE LAW FIRM

Attorneys for Plaintiff

24901 Northwestern Highway, Suite 700
Southfield, Michigan 48075-1816

(248) 350-9050
/

   
 

There is no other civil action beoween shes partes arisifig out of the same transaction
or occurrence as alleged in this Complaint pendi gin this Court, nor has any such
action been previously filed_arid dismissed or transferred after having been assigned

to a judge. MCR 2.113(@(2)(b). r

/

ail (

Mare J. Mendelson P-52798
Matthew R. Bates P-72004

COMPLAINT AND JURY.
en

a

 

NOW COMES Plaintiff, Bobby Buhl, by and through his attorneys, Mike Morse Law Firm,

and for his Complaint against the above named Defendants, William G. Blok and Lawry Target

Express Inc., states as follows:
Case 2:19-cv-11391-LJM-RSW ECF No.1 filed 05/10/19 PagelD.2 Page 2of8

THE PARTIES
1. Plaintiff, Bobby Buhl, is a resident of Newport, Charter Township of Berlin, County
of Monroe, State of Michigan.
2. Defendant, William G. Blok, upon information and belief, is a resident of the City of
Goderich, Province of Ontario, Canada.
3. Defendant, Lawry Target Express Inc., is a Canadian corporation with its principal
place of business in Ontario, Canada, doing business pursuant to the laws of the State of Michigan,

and this Defendant conducts business in the County of Monroe, State of Michigan.

 

JURISDICTION AND VENUE
4, Jurisdiction is vested in this Court by the diversity of citizenship of the parties and 28
U.S.C. §1332.
5. The amount in controversy exceeds $75,000.00, exclusive of interest and costs, and is

otherwise within the jurisdiction of this Honorable Court.
COUNT I
NEGLIGENCE CLAIM AS TO DEFENDANT,
WILLIAM G. BLOK

6. Plaintiff, Bobby Buhl, hereby adopts and incorporates by reference each and every
allegation contained in paragraphs | through 5 of this Complaint as if more specifically set forth herein
word for word, paragraph for paragraph.

7. On or about May 2, 2018, Plaintiff, Bobby Buhl, was the operator of a 2004 Harley-
Davidson motorcycle, which motorcycle was being driven in a careful and prudent manner in a
northerly direction on North Dixie Highway, at or near the intersection of Detroit Street, in the City
of Monroe, County of Monroe, State of Michigan.

8. At the aforementioned place and time, Defendant, William G. Blok, was the operator

2
Case 2:19-cv-11391-LJM-RSW ECF No.1 filed 05/10/19 PagelD.3 Page 3 of 8

of a 2011 International motor vehicle, bearing Ontario, Canada license plate number 3130PP, which
motor vehicle said Defendant was driving in a careless, reckless and negligent manner, turning in a
southeasterly direction from southbound North Dixie Highway into the Pilot Gas Station at 1100
North Dixie Highway, at or near the intersection of Detroit Street, in the City of Monroe, County of
Monroe, State of Michigan, when said Defendant did strike Plaintiff/Plaintiff's motorcycle, causing
serious and permanent injuries to Plaintiff, Bobby Buhl, as hereinafter alleged.

9. On the aforementioned day and date, Defendant, William G. Blok, owed a duty to
operate his vehicle in a safe and careful manner in accordance with the Motor Vehicle Code of the
State of Michigan and the Common Law and the Ordinances for the City of Monroe.

10. Contrary to the duties owed to Plaintiff, Defendant, William G. Blok, was negligent,

careless and reckless in several respects, including the following:

(a) Failing to operate the motor vehicle with due care and caution in
violation of MCL 257.627;

(b) Driving the vehicle carelessly and heedlessly with willful and wanton
disregard for the safety and rights of others, MCL 257.626;

(c) Failing to keep the motor vehicle constantly under control;

(d) Failing to drive the vehicle on the roadway with due diligence and
circumspection and to not endanger or be likely to endanger other
persons or property, MCL 257.626(b);

(e) Failing to attempt to stop the vehicle when Defendant knew or should
have known that failure to do so would naturally and probably result in
injury to Plaintiff;

(f) Failing to observe the roadway in front of Defendant's vehicle when
Defendant knew, or should have known, that failure to observe.
Plaintiff/Plaintiff’s motorcycle would endanger the life or property of
other persons using the roadway;

(g) Failing to yield to all approaching vehicles, MCL 257.649;
Case 2:19-cv-11391-LJM-RSW ECF No.1 filed 05/10/19 PagelD.4 Page 4of8

(h) Failing to exercise reasonable and ordinary care to keep sharp lookout
so as to avoid striking Plaintiff/Plaintiffs motorcycle;

(i) Failing to operate the motor vehicle on the roadway in a manner and at
arate of speed that would permit it to be stopped within a safe distance,
MCL 257.627(1);

(Gj) Failing to make timely use of the braking system with which said
vehicle is equipped;

(k) Failing to give audible warning of said motor vehicle when reasonably

necessary to ensure its safe operation in violation of MCL 257.706;
and,

(1) Operating said motor vehicle in excess of the posted limit in violation
of MCL 257.628.

11. That as a result of said collision, Plaintiff, Bobby Buhl, did suffer, and will continue
to experience for an indefinite time into the future, severe and excruciating pain and suffering,
humiliation and embarrassment, loss of earnings, and loss of his natural enjoyments of life, due to his
injuries which include but are not limited to injuries to his head, neck, back, shoulders, left leg and
left hand, including: a displaced comminuted fracture of his left femur requiring surgical repair, a
fracture of the of shaft of his right clavicle, a fracture of the acromial process of his left scapula,
torn ligaments of his SC joint, cervical spondylosis with spinal canal stenosis at C3-4, multilevel
neural foraminal narrowing, and multiple contusions, among others, all of which constitute a
serious impairment of body function and/or serious, permanent disfigurement.

12. In the event it should be determined that Plaintiff was suffering from any pre-existing
conditions on the day and date of the incidents set forth in this Complaint, then, and in such event, it
is averred that the negligence of Defendant exacerbated, precipitated and aggravated any such
pre-existing conditions.

WHEREFORE, Plaintiff, Bobby Buhl, respectfully requests that judgment be entered in his
Case 2:19-cv-11391-LJM-RSW ECF No.1 filed 05/10/19 PagelID.5 Page5of8

favor against Defendant, William G. Blok, for whatever amount in excess of $75,000.00 he is found
to be entitled, as determined by the trier of fact, to fairly, adequately and fully compensate Plaintiff
for his injuries and damages, together with interest, costs and reasonable attorney fees so wrongfully

sustained.
COUNT II
NEGLIGENCE, OWNER’S LIABILITY and VICARIOUS LIABILITY CLAIM AS TO
DEFENDANT, LAWRY TARGET EXPRESS INC.

13. Plaintiff hereby adopts and incorporates by reference each and every allegation
contained in paragraphs 1 through 12 of this Complaint as if more specifically set forth herein word
for word and paragraph by paragraph.

14. On the aforementioned date and time, Defendant, Lawry Target Express Inc., was the
owner of the 2011 International motor vehicle involved in the subject incident, and knowingly,
willingly and negligently allowed same to be driven, operated, managed and/or controlled by
Defendant, William G. Blok, when Defendant, Lawry Target Express Inc., knew or should have
known that he would not be able to control said vehicle in a safe and careful manner in accordance
with the Motor Vehicle Code of the State of Michigan and the Common Law and the Ordinances for
the City of Monroe, in direct disregard for the safety of Plaintiff, Bobby Buhl.

15. Defendant, William G. Blok, was acting with the expressed and/or implied consent of
Defendant, Lawry Target Express Inc.

16. Defendant, Lawry Target Express Inc., is liable under the Owners Liability Statute,
MCL 257.401 et seq, for the negligence of Defendant, William G. Blok.

17. On May 2, 2018, upon information and belief, Defendant, William G. Blok, was acting
within the course and scope of his employment with Defendant, Lawry Target Express Inc., when he

negligently struck Plaintiff/Plaintiffs motorcycle while driving the 2011 International motor vehicle.

5
Case 2:19-cv-11391-LJM-RSW ECF No.1 filed 05/10/19 PagelD.6 Page 6 of 8

18. Based upon information and belief, Defendant, Lawry Target Express Inc., is
vicariously liable under the doctrine of respondeat superior for the acts or omissions of Defendant,
William G. Blok, in that it employed the negligent driver, Defendant, William G. Blok, and therefore,
is responsible for all injuries arising from his negligence occurring within the course and scope of his
employment.

WHEREFORE, Plaintiff, Bobby Buhl, respectfully requests that judgment be entered in his
favor against Defendants, William G. Blok and Lawry Target Express Inc., for whatever amount in
excess of $75,000.00 he is found to be entitled, as determined by the trier of fact, to fairly, adequately
and fully compensate Plaintiff for his injuries and damages, together with interest, costs and

reasonable attorney fees so wrongfully sustained.
COUNT I
NEGLIGENT HIRING, RETENTION and SUPERVISION AS TO DEFENDANT,
LAWRY TARGET EXPRESS INC.

19. Plaintiff, Bobby Buhl, hereby adopts and incorporates by reference each and every
allegation contained in paragraphs | through 18 of this Complaint as if more specifically set forth
herein word for word and paragraph by paragraph.

20. On May 2, 2018, Defendant, William G. Blok, was employed by Defendant, Lawry
Target Express Inc.

21. Defendant, Lawry Target Express Inc., is responsible for those negligent acts
performed within the scope of Defendant, William G. Blok’s, employment.

22. Defendant, Lawry Target Express Inc., hired Defendant, William G. Blok.

23. Defendant, Lawry Target Express Inc., had a duty to investigate Defendant, William

G. Blok, Defendant, William G. Blok’s, driving record and Defendant, William G. Blok’s, driving

ability,
Case 2:19-cv-11391-LJM-RSW ECFNo.1 filed 05/10/19 PagelD.7 Page 7 of8

24. Defendant, Lawry Target Express Inc., failed to properly investigate Defendant,
William G. Blok, Defendant, William G. Blok’s, driving record and Defendant, William G. Blok’s,
driving ability and made insufficient efforts to investigate whether or not Defendant, William G. Blok,
was a Safe, fit and competent driver.

25, Defendant, Lawry Target Express Inc., knew, had reason to know or should have
known, that Defendant, William G. Blok, had a record and/or was a dangerous, reckless and
incompetent driver, and that he would be likely to use the vehicle provided in an unsafe manner
involving unreasonable risk of physical harm.

26. Defendant, Lawry Target Express Inc., knew or had reason to know or should have
known that by hiring Defendant, William G. Blok, his use of a motor vehicle could involve the risk
of physical harm to others. The acts and omissions of Defendant, Lawry Target Express Inc. and/or
Defendant, William G. Blok, caused Plaintiff's injuries.

27. Defendant, Lawry Target Express Inc., failed to supervise or otherwise monitor, train,
educate or discipline Defendant, William G. Blok, with respect to unsafe operation of motor vehicles
and failed to otherwise instill in him a sense of personal and professional responsibility and safety
consciousness.

28. The negligence of Defendant, Lawry Target Express Inc., in hiring and/or retaining
and/or supervising Defendant, William G. Blok, was a proximate cause of Plaintiff's injuries.

WHEREFORE, Plaintiff, Bobby Buhl, respectfully requests that judgment be entered in his
favor against Defendant, Lawry Target Express Inc., and Defendant, William G. Blok, for whatever
amount in excess of $75,000.00 he is found to be entitled, as determined by the trier of fact, to fairly,
adequately and fully compensate Plaintiff for his injuries and damages, together with interest, costs

and reasonable attorney fees so wrongfully sustained.
7
Case 2:19-cv-11391-LJM-RSW ECF No.1 filed 05/10/19 PagelD.8 Page 8 of 8

JURY DEMAND

Plaintiff, Bobby Buhl, by and through his attorneys, Mike Morse Law Firm, hereby

respectfully demands a trial by jury on all issues in this cause of action.

Dated: April 24, 2019

Respectfully submitted,

MIKE MORSE L i REL
Attorneys for Panuily

a 7
a [
Marc J. Mende}son P-52798
Matthew R. Bie P-72004
24901 NorthwestertrHighway, Suite 700
Southfield, Michigan 48075
(248) 350-9050
